Citation Nr: 1543006	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder other than hypertensive retinopathy with right eye glaucomatous optic neuropathy, specifically ocular hypertension and glaucoma.

2.  Entitlement to an initial rating greater than 10 percent for hypertensive retinopathy with right eye glaucomatous optic neuropathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the electronic claims file.

In December 2014, the Board remanded the above issues for additional development of the service connection claim and the issuance of a Statement of the Case (SOC) for the increased rating claim.  The Veteran subsequently submitted a timely substantive appeal for the increased rating claim, development was undertaken as directed on the service connection claim, and both issues were returned to the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating greater than 10 percent for hypertensive retinopathy with right eye glaucomatous optic neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has ocular hypertension that first manifested during service.

2.  The preponderance of the evidence is against finding that the Veteran has a current glaucoma disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for ocular hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Entitlement to service connection for glaucoma is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2008 and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claim.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Due in part to the Veteran's testimony during the hearing, the Board reopened the Veteran's claim and remanded the matter for additional development, including a VA examination with opinion.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has reported private treatment for his glaucoma and records from the Shileye Center were requested by VA in December 2009, with a negative response received.  The Veteran was notified by way of the March 2010 statement of the case that there were no records as he was only seen for photographs there.  He has not since asserted that he has the records or that they are otherwise available.  He was also notified by way of a December 2009 letter that the records had been requested but it was his responsibility to ensure that VA received the records.  Accordingly, no prejudice resulted from not providing the Veteran with separate notice pursuant to 38 C.F.R. § 3.159(e) concerning the unavailability of the requested records.  Otherwise, despite requests from VA to provide information on and authorization to obtain relevant private treatment records, including in a February 2015 letter pursuant to the Board's remand instructions, the Veteran has not provided authorization to obtain any additional private treatment records or directly provided any such records to VA.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in December 2011 and February 2015.  The December 2011 examiner indicated that the Veteran had suspect glaucoma, but might not have glaucoma at all.  The February 2015 VA examiner concluded that the Veteran did not have glaucoma, based on all the evidence of record, but had ocular hypertension that had been diagnosed in 1993 during service.  These conclusions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the February 2015 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the February 2015 letter requesting the Veteran provide private treatment records or authorization for VA to obtain the records, the February 2015 VA examination report, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran alleges that service connection is warranted for glaucoma because he had ocular hypertension identified in service, which subsequently developed into glaucoma. 

The Veteran's service treatment records do not include eye problems (other than an acute incident of a foreign body in the right eye in May 1982) until shortly prior to his separation from service.  During his December 1992 retirement examination, the examiner noted that the Veteran's "interocular tension" was slightly elevated.  In January 1993, he was assessed with COAG (chronic open angle glaucoma) suspect.  Another record from the same day included an assessment of COAG and referred the Veteran to ophthalmology for treatment.  

After service, the Veteran was afforded a VA examination in July 1993.  The examiner noted a history of increased intraocular pressure that had been noted during his separation examination.  On examination, there was no specific evidence of primary or secondary glaucoma, but the Veteran had a maternal history of glaucoma.  Prior to a Goldmann visual field test, the examiner's impression was presumed early glaucoma with positive family history.  Goldmann testing, however, showed a full field of vision and the impression was changed to glaucoma suspect, no definitive evidence of glaucoma at this time.  

Subsequent VA treatment records note an ongoing diagnosis of glaucoma suspect and the Veteran eventually was started on medication to decrease his intraocular pressure.

A February 2008 letter from the Veteran's VA physician indicated that he was being closely followed by the eye clinic as a glaucoma suspect.  The Veteran's visual fields had remained full in both eyes and his intraocular pressure was adequately lowered with medication, with the goal of possibly preventing the future onset of glaucoma.  A September 2008 treatment record noted a problem list that included glaucoma.  A December 2008 VA treatment record, by contrast, noted that the Veteran had glaucoma suspect and that his intraocular pressures were higher on testing during that visit than the previous visit.

In a January 2009 statement, the Veteran indicated that he had been receiving annual field of vision tests and was seeing an eye doctor twice per year.  He continued to take medication to reduce the pressure in his eyes.

A January 2009 VA treatment record from an optometry resident indicated that the Veteran had a long history of glaucoma.  This diagnosis was not made based on evaluation or testing at that time.  A February 2009 VA treatment record continued the assessment of primary open angle glaucoma (POAG) suspect.  At that time, the Veteran had full field of vision on testing.  His intraocular pressure was elevated even on medication.

In a June 2009 statement, the Veteran acknowledged that he did not have glaucoma, but had strong glaucoma suspect.  He had recently been placed on another medication for his eye pressure and indicated that if the medication was unsuccessful he would require surgery.  

An undated letter, received in June 2009, from a VA treating physician indicated that the Veteran had been in treatment with VA since 1996 and since February 2005 for strong suspicion of glaucoma, although the eye problems had been present for many years prior to the onset of treatment.

A July 2009 statement from the Veteran's brother stated immediately following separation from service and thereafter the Veteran's eyes were continuously swollen and blood shot.  At the time, the Veteran believed the problems were related to allergies.

In his April 2010 substantive appeal, the Veteran asserted that he had "glaucoma suspect" in service.

The Veteran was afforded a VA examination in December 2011.  The examiner noted a diagnosis of open angle glaucoma suspect secondary to ocular hypertension.  The Veteran reported that he had been told during his 1992 separation physical that he had elevated intraocular pressures and possibly glaucoma.  He contended that he had been diagnosed with glaucoma in 2006 and currently took two medications for the treatment of glaucoma.  His glaucoma had been asymptomatic.  The examiner observed that the most recent VA eye treatment record, from July 2011, diagnosed POAG suspect.  The examiner concluded that it was at least as likely as not that the condition was incurred in or caused by military service.  The rationale was that the Veteran did not necessarily have glaucoma, but was currently followed for glaucoma suspect and being treated for ocular hypertension.  The examiner indicated that the Veteran had been diagnosed in January 1992 with COAG and referred for further evaluation.  In July 1993, he was diagnosed with presumed early glaucoma and in March 1994 with COAG suspect.  On multiple subsequent occasions he had been diagnosed with glaucoma suspect.  

A September 2012 VA treatment record included POAG (primary open angle glaucoma).  A subsequent January 2014 treatment record, however, reverted to a diagnosis of POAG suspect.  

The Veteran was afforded a VA examination in February 2015.  The examiner noted review of the claims file.  The examiner indicated that the Veteran's diagnoses were ocular hypertension / glaucoma suspect in both eyes and pinguecula in both eyes.  The Veteran stated that during his separation examination from service he was told that he had high eye pressures.  During a 2006 VA eye examination the examiner remarked on the Veteran's eye pressure and told him that he should have been on drops for the pressure a long time ago.  The Veteran was unsure whether he actually had glaucoma or merely suspect glaucoma, just that he knew he was supposed to be taking drops for the eye.  The examiner discussed the conflicting medical conclusions as to the nature of the Veteran's eye problems outlined above.  Following examination and testing, the examiner opined that the Veteran did not have a diagnosis of glaucoma.  The rationale noted that the Veteran had been found to have ocular hypertension in 1993 at age 41, which was a significant risk factor in developing glaucoma.  Due to the ocular hypertension and other risk factors, the eye pressure was prophylactically treated to reduce the risk of the ocular hypertension progressing to glaucoma.  Since starting the medication in 2005, his condition had remained relatively stable, with eye pressure in the target level and other testing results as expected.  The examiner stated that the confusion as to whether the Veteran had glaucoma was a result of different treatment providers using different terminology or documenting the problem in different manners.  The examiner indicated that although the Veteran's ocular hypertension was well controlled, it was safe to say that he was suspect for developing glaucoma in the future due to his risk factors.  The examiner acknowledged the September 2012 diagnosis of POAG, but observed that the subsequent January 2014 examination corrected the diagnosis to POAG suspect.  The examiner concluded, "Like mentioned above, glaucoma is a disease of the optic nerve.  The veteran has not sustained any damage to his optic nerves and visual field testing has been and continues to be normal in both eyes.  The suspicion lies in his history of elevated eye pressures and asymmet[r]y between the nerves.  It was decided to start treatment (as if he had the disease) as a preventative or prophalactic [sic] approach."

Of note, a March 2015 VA treatment record also included a diagnosis of POAG suspect.

Although the Veteran seeks service connection for glaucoma, which he asserts began in service, the evidence of record includes a diagnosis of ocular hypertension.  Accordingly, the Board must consider whether service connection is warranted for ocular hypertension as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
  
Having reviewed the complete record, the Board concludes that the preponderance of the evidence supports granting entitlement to service connection for ocular hypertension.  The February 2015 VA examination report specifically listed ocular hypertension among the Veteran's current disabilities and that report and other medical providers have concluded that the ocular hypertension had its onset during service.  These findings are supported by the service treatment records, as discussed above.  The Board acknowledges that there is some question as to whether ocular hypertension represents a disability or merely a symptom of a potential developing disability (i.e. glaucoma).  In light of the February 2015 VA examination report findings that specifically noted ocular hypertension / glaucoma suspect as a diagnosed disorder, the Board will afford the Veteran the benefit of the doubt and conclude that ocular hypertension is a disability for VA purposes.  As such, entitlement to service connection for ocular hypertension is granted.  

As to the Veteran's claimed glaucoma, however, the preponderance of the evidence is against finding that entitlement to service connection is warranted.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief that service connection is warranted for glaucoma, the most probative evidence of record establishes that he has not been suffering from a glaucoma disability at any point during the appellate process.  

In reaching that conclusion, the Board acknowledges that there is potentially conflicting evidence as to the diagnosis of glaucoma during the appellate time period, as several treatment records indicate that the Veteran has current ongoing glaucoma.  By contrast, numerous other treatment records have clarified that the diagnosis is glaucoma suspect.  The Board finds the explanation of these apparent discrepancies by the February 2015 VA examiner of significant probative value.  The examiner explained that the apparent discrepancies in diagnosis were the result of different treatment providers categorized and listing symptoms differently.  The Veteran's treatment with glaucoma medication, however, was due to the Veteran's risk factors for developing glaucoma, rather than the current existence of the disease.  The examiner explained that glaucoma was a disease of the optic nerve and that the Veteran had not sustained any damage to the optic nerve and visual field testing was normal bilaterally.  This opinion was based on a complete review of the record, interview of the Veteran, and examination.  Based on the conclusions and reasoned rationale detailed above, the Board finds the February 2015 VA examination report the most probative evidence of record.  

As to the diagnoses of glaucoma, these notations were not based on examination of the Veteran or the results of diagnostic testing, such as visual field tests.  Given that the Veteran has had normal fields of vision and has been prescribed medication as a preventative measure to prevent the development of glaucoma, as explained above, the Board finds the intermittent diagnoses of glaucoma to be substantially outweighed by the other evidence of record.  

The Board also has considered the Veteran's assertions that he has a current diagnosis of glaucoma that was incurred in or is otherwise related to military service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise, the Board concludes that his statements regarding a diagnosis of glaucoma are not competent and are therefore outweighed by the conclusions of the February 2015 VA medical opinion provider.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The appellant has submitted medical literature in connection with his claim.  The information has been reviewed but it does not show that the Veteran currently has glaucoma.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for ocular hypertension is granted.

Entitlement to service connection for glaucoma is denied.


REMAND

The Veteran also claims that his current 10 percent rating for hypertensive retinopathy with right eye glaucomatous optic neuropathy does not accurately reflect the severity of his current condition.  The Board concludes that a remand is required prior to adjudication of this claim.

The Veteran was afforded VA eye examinations in December 2011 and February 2015.  The resulting examination reports indicated that visual field testing had been conducted using Goldmann's equivalent III/4e target (and HVF 30-2 in the case of the February 2015 report).  However, the specific results of these tests, including eye charts, were not included in the report and are not otherwise included in the electronic claims file.  See 38 C.F.R. § 4.77 (in all cases, the results must be recorded on a standard Goldman chart and the Goldman chart must be included in the examination report.)  As such, a remand is required to provide for the opportunity to associate these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the "Goldmann's equivalent III/4e target" and "HVF 30-2" visual field charts and/or specific testing results obtained during the Veteran's December 2011 and February 2015 VA eye examinations and associate these documents with the electronic claims file.  

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


